 In the Matter of ROBERT JACOBS, INC.andINDUSTRIAL UNION OF MARINEAND SHIPBUILDING WORKERS OF AMERICA LOCAL 38, AFFILIATED WITHTHE C: I.O. andNEW YORK DISTRICT COUNCIL, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, ' LOCAL 488 (SERvED WITHNOTICE OF HEARING)Case No. R-2587.Decided June 14, 1941Jurisdiction:shipbuilding and repairing industry.Investigation and Certification of Representatives:existenceof question: al-legation concerning,not controverted by Company ; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding foremen, supervisors, watchmen, and clerical employees.Healy cC Fus f eld,byMr. Jerome F. Healy, Jr.,andMr. H. D. Barker,both of New York City, for the Company.Boudin, Cohn & Glickstein,byMr. Sidney Elliott Cohn, Mr. GavinMacPherson,andMr. Roy Granada,all of New York City, for theIndustrial Union.Breed, Abbott cfi Morgan, by Mr. Thomas E. Kerwin,of New YorkCity, for the District Council.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 26, 1941, the Industrial Union of Marine and ShipbuildingWorkers of America, Local 38, affiliated with the C. I. 0., herein calledthe Industrial Union, filed a petition with the Regional Director forthe Second Region (New York, New York) alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Robert Jacobs, Inc., New York City, herein called the Com-pany,, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat.- 449, herein called the Act.On May 20, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulation s-Series 2, as amended, ordered32 N. L. R. B., No. 120.646 ROBERT'JACOBSi INCi647an investigation and authorized the Regional, Director to conduct itand to provide for an appropriate hearing upon due notice.On May 20, 1941, the Regional Director-issued a notice of, hearing,copies of which were duly served upon the Company and the Indus-trialUnion, sand also upon the New York District Council, UnitedBrotherhood of Carpenters and Joiners of -America, Local 488, affi-liated with the American Federation of Labor, herein called the Dis-trict Council, a labor organization claiming to represent employees ofthe Company.Pursuant to notice, a hearing was held on May 22,1941,1 at New York City, before Christopher W. Hoey, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the Industrial Union, and the District Council were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the courseof the hearing, the Trial Examiner made several rulings on motionsand objections to the admission of evidence.The Board has reviewedthe'rulings of the Trial'Examiiier and finds that no prejudicial errorswere committed. 'The rulings are hereby affirmed.On May 28, 1941, the Company filed a motion alleging that a state-ment of counsel for the Industrial Union was omitted from the officialtranscript of the hearing and requesting that the stenographic minutesof the hearing be retranscribed.The statement alleged to have beenomitted' is :not relevant or material to the determination of the issuesherein.No other specific inaccuracy is alleged.The motion is herebydenied.Upon the entire record in the Case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRobert Jacobs, Inc., is" a. Nev' York corporation. Its 'principalbusiness is the construction 'and `repai'f 'of vessels 'for the UnitedState'sNavy. Its 'shipyards are located' at '154' Pilot Street, CityIsland, New York.'''Dur`ing'the 6 -months preceding May 14, 1941, the Company wasengaged in naval work to the value 'of' $460,000 and in constructionand repair work' on privately owned vessels to the value of approx-imately $50,000.One hundred- per cent of the Company's productsmove incommerce.'The principal materials used in such work are wood, steel, andneon-ferrousmetals'Dii`ring the ' 6' months preceding May 14, 1941,1At the hearing the, parties, waived any objectionsto,thelimited-notice of,hearing inthe interest ofexpeditioussettlement of the controversy, 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company purchased raw materials to the value of approximately$250,000, approximately 75 per cent of which. were acquired fromsources outside the State of New York.IT.THE ORGANIZATIONS INVOLVEDThe Industrial Union of Marine and Shipbuilding Workers ofAmerica, Local 38, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employeesof the Company and of shipyard workers in the locality.The New York District Council, United Brotherhood of Carpen-ters and Joiners of America, Local 488, is a labor organization affili-atedwith the American Federation of Labor, which admits tomembership carpenters and joiners.III.THE QUESTION CONCERNING REPRESENTATIONIn March 1939, the Industrial Union requested the Company torecognize it as the exclusive bargaining agent for the productionemployees of the Company. The Company and the IndustrialUnion then conferred 'with the New York State Labor RelationsBoard, hereinafter called the New York Board. Following theconference, a petition for investigation was filed by the IndustrialUnion with the New York Board and an election was held underthe supervision of that Board on April 26, 1939, among the employ-ees of the Company to determine whether they desired to be repre-sented by the Industrial Union for collective bargaining purposes:As a result of the election, the New York Board, on May 25, 1939,after overruling objections to the balloting filed by the Company,certified the Industrial Union as the statutory representative withinthe following appropriate unit : all production employees, exceptclerical and supervisory workers, foremen, and watchmen.Main-tenance men apparently voted, as production employees.The Com-pany and the, Union then engaged in ,negotiations for a contractbut were unable to reach an agreement.On April 1, 1940, the Indus-trialUnion filed a charge with the New York Board alleging thatthe Company had failed and refused to bargain collectively in goodfaithwith the Union, constituting, under the New York LaborRelations Act, an unfair labor- practice.After hearing, the NewYork Board dismissed the complaint.On or about March 11, 1941, a representative of the DistrictCouncil conferred with the ^ Company and , made a demand for - acontract regarding working conditions and pay for the members ofthe District Council employed by the Company.On April 26, 1941,the 'IndustrialUnion filed its petition alleging that the Company ROBERT JACOBS, PNC649has refused to recognize or to bargain collectively with the IndustrialUnion.The allegation is not controverted.sent a substantial number of employees in the units which they allegeto be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV., THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. TILE APPROPRIATE UNITThe Industrial Union asserts that the appropriate unit consistso f . all production and maintenance employees, excluding foremen,supervisors, watchmen, and clerical employees.3The District Councilappears to be insisting upon a separate unit consisting of all car-penters and joiners, and also all members of the District ' Councilemployed by the Company, regardless of the nature of their work,whether watchmen or supervisory employees.The Company declinedto state its position with reference to the unit, beyond agreeing withthe Industrial Union that supervisors and watchmen should be ex-cluded.The Company did not state its position with respect to clericalemployees.The business of the Company is carried on in a shipyard on LongIsland Sound.The ships are built in ways or cradles, of which theCompany has nine.The ways will accommodate vessels up to 175feet in length-about 500 tons.The Company is presently con-structing 65-foot navy tugs and 135-foot mine sweepers. In additionto this new construction, the yard also makes repairs to United Statesnaval vessels.2The Regional Director's statement shows that the Industrial Union submitted 288application cards in the Industrial Union : 18 dated,before January 1, 1940; 262 betweenJanuary 1 and May 20,1941; and 8 undated ; all appearing to bear genuine originalsignatures;183 are the names of persons on the Company'sMay 18, 1941, pay rollTherewere approximately 361 on the May 8 pay roll employed in the,unit alleged by the Indus-trial Union to be appropriate.The District Council submitted 33 application cards for that organization, _31 datedbetween May 1 and 20, 1941,and 2 undated.Testimony taken at the hearing indicatesthat all 33 are employed by the Company.There were on May's approximately 86 em-ployees in the unit alleged by the District Council to be appropriate$At the hearing the Industrial Union amended its petition to exclude watchmen. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction of the hull of a ship takes place around a fixed positionin the way.The work is highly diversified, requiring the employ-ment of construction techniques covering practically the entire fieldof traditional craft practice: shipwrights, carpenters, joiners, ironand metal workers, welders, burners, machinists, riggers, electricians,plumbers, pipe fitters, painters, and crane operators. In the way,all these conventionally distinct craftsmen must work simultaneouslyand side by side.Skill permitting, they are sometimes shifted fromone operation to another.Stoppage at one point results in a generalcessation of work.Employees` are grouped by the Company on anon-craft basis.They are classified as snappers (strawbosses), first-class mechanics, second-class mechanics, third-class mechanics, handymen, helpers, helpers second-class, laborers, and apprentices.Wagerates depend upon an employee's classification rather than the typeof work he does.In 1939, as noted above, the New York Board, after an electionby secret ballot, certified the Industrial Union as the representativeof the production employees,4 excepting clerical and supervisory em-ployees, foremen, and watchmen.Neither the District Council norany other group presented claims that it represented any of theemployees. of the Company or that the unit was inappropriate.Thecarpenters were, of course, 'included within the ' unit ' for which theIndustrial Union was certified.The Industrial Union has been' negotiating with the Companysince its certification.The Company admitted that a recent vol-untary pay increase was prompted by the Indu'strial's success insecuring similar increases in the 'neighboring yards, which the Com-pany, felt it should meet.The record discloses that most of theneighboring shipyards are organized on an industrial basis. In theimmediate vicinity, industrial units were established by election underthe supervision of the Board at three large yards employing approxi-mately 30,000 men.eThe District Council made its first demandon the Company for a contract for the carpenters and joiners onMarch 11,In view of the certification of the Industrial Union by the' NewYork Board, the bargaining history at the Company's shipyard, andin the industry in the surrounding locality, and in view of the factthat the unit requested by the District Council covers its membersrather than an identifiable class of employees,6 we find that the unitrequested by the Industrial Union is appropriate for the purposesof collective bargaining:Maintenance men apparentlywereclassified as production employeesIn one of these yards sheet-metal workers were excluded by consent.e The District Council appears to be requesting a unit composed of all carpenters andjoiners and also all members of the District Council, regardless of the capacities in. whichthe Company employs them. ROBERT JACOBS, INC651We find-that-all production and maintenance employees of the Com-pany excluding foremen, supervisors, watchmen, and clerical em-ployees, constitute a unit appropriate for purposes of collectivebargaining and that said unit will insure'to the employees of the Com-pany the full benefit of their right to self-organization and to col-lective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be_ resolved by anelection by secret ballot.The Industrial Union suggested May 8 as the date upon whicheligibility to vote in the election should be determined.The DistrictCouncil, however, requests that the pay roll as of the date of electionbe used for such purpose.The Company took no position.We shallfollow our usual practice and direct that the employees of the Com-pany eligible to vote in the election shall be those in the appropriateunit employed during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to such limitationsand additions as are set forth in the Direction.The Industrial Union requested that it be designated on the ballotas follows : Industrial Union of Marine and Shipbuilding Workersof America, Local 38, affiliated with the C. I.0.The request is herebygranted.The District Council desires to be designated as follows :United Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor. The request is herebygranted.In our Direction of Election we will provide for participation inthe election by both the Industrial Union and the District Council.Since it is not clear from the record whether under the circumstancesthe District Council would desire to participate, it will be permittedto withdraw by filing with the Regional Director within 5 days fromthe date of issuance of the Direction a request that its name not beplaced on the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Robert Jacobs, Inc., New York City, withinthe meaning of Section 9 (c) and Section 2 (6) and, (7) of the Act.2.All production and maintenance employees of the Company,excluding clerical and supervisory employees, foremen, and watch- 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD•uen, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives of the purposes of collective bargainingwith Robert Jacobs, Inc., New York City, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the Second Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of Robert Jacobs,Inc., New York City, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation, or in the active military service or training of the'United States, or temporarily laid off, but excluding supervisory andclerical employees, foremen, and watchmen, and employees who havesince quit or been discharged for cause, to determine whether they de-sire to be represented by the Industrial Union of Marine and Ship-building Workers of America, Local 38, affiliated with the C. I. 0., orUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining, or by neither.